  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3870 
 
AN ACT 
To designate the facility of the United States Postal Service located at 6083 Highway 36 West in Rose Bud, Arkansas, as the Nicky Nick Daniel Bacon Post Office. 
 
 
1.Nicky Nick Daniel Bacon Post Office 
(a)DesignationThe facility of the United States Postal Service located at 6083 Highway 36 West in Rose Bud, Arkansas, shall be known and designated as the Nicky Nick Daniel Bacon Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Nicky Nick Daniel Bacon Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
